Citation Nr: 1543992	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  09-42 243A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for entitlement to service connection for a cervical spine disorder, claimed as a neck injury.

2.  Entitlement to service connection for a cervical spine disorder, claimed as a neck injury.

3.  Entitlement to service connection for headaches, to include as secondary to a cervical spine disorder.

4.  Entitlement to service connection for left and right arm neuropathy, to include as secondary to a cervical spine disorder and/or lumbar spine disability.

5.  Entitlement to service connection for left and right leg sciatica, to include as secondary to lumbar spine disability and/or bilateral foot callosities.

6.  Entitlement to service connection for a left foot disorder.

7.  Entitlement to an initial rating higher than 10 percent for right knee laxity.

8.  Entitlement to an initial rating higher than 10 percent for left knee laxity.

9.  Entitlement to an initial rating higher than 10 percent for arthritis of the right knee.

10.  Entitlement to an initial rating higher than 10 percent for arthritis of the left knee.

11.  Entitlement to an initial increased rating for depression and anxiety rated as 10 percent disabling prior to April 9, 2013, and as 30 percent disabling from April 9, 2013.  

12.  Entitlement to an initial rating higher than 10 percent for lumbar strain.

13.  Entitlement to a rating higher than 30 percent for bilateral foot callosities.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to July 1986.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In a December 2014 rating decision, the RO granted an increased evaluation of 30 percent for anxiety and depressive disorder, effective April 2013.  Despite the grant of this increased evaluation, the Veteran has not been awarded the highest possible evaluation.  As a result, he is presumed to be seeking the maximum possible evaluation.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the 30 percent rating.  A.B. v. Brown, 6 Vet. App. 35 (1993).

The Veteran requested a hearing before the Board.  The requested hearing was conducted in August 2015 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an appeal for a higher rating claim when such claim is raised by the record.  Here, the Veteran has asserted he no longer works due to his service-connected disabilities.  See August 2015 BVA Hearing Transcript, page 9.  As such, the Board finds that the record raises a claim for TDIU.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to service connection for a cervical spine disorder, headaches, left and right arm neuropathy, left and right leg sciatica, and a left foot disorder, and entitlement to increased ratings for right and left knee laxity, arthritis of the right and left knee, depression and anxiety, lumbar strain, bilateral foot callosities, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Entitlement to service connection for a cervical spine disorder was last denied by the RO in a December 1994 rating decision; the Veteran was notified in writing of the decision, but he did not appeal this issue within the applicable time limit. 
 
2.  Evidence pertaining to the Veteran's cervical spine disorder received since the December 1994 rating decision was not previously submitted, relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision that denied entitlement to service connection for a cervical spine disorder is final.  38 U.S.C.A. §§ 5109A, 7105 (West 2014); 38 C.F.R. §§ 3.105(a), 20.1103 (2015). 
 
2.  The evidence received since the December 1994 rating decision is new and material, and the Veteran's claim for service connection for a cervical spine disorder is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the Board is reopening and remanding the Veteran's claim.  Consequently, the Board finds that any lack of notice and/or development, which may have existed under the VCAA, cannot be considered prejudicial to the Veteran, and remand for such notice and/or development would be an unnecessary use of VA time and resources.

II.  Whether New and Material Evidence Has Been Received to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Cervical Spine Disorder

The Veteran seeks to reopen his previously denied claim for entitlement to service connection for a cervical spine disorder, claimed as a neck injury.

Notwithstanding determinations by the RO that new and material evidence has or has not been received to reopen the Veteran's claim, it is noted that on its own, the Board is required to determine whether new and material evidence has been presented.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (holding that the Board has a legal duty under 38 U.S.C.A. §§ 5108 and 7105, to address the question of whether new and material evidence has been presented to reopen a previously denied claim); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994). 

New evidence means existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has emphasized that the final sentence of 38 C.F.R. § 3.156(a), especially the phrase "raise[s] a reasonable possibility of substantiating the claim," does not create a third element or separate determination in the reopening process, but is a component of the question of what is new and material evidence.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (noting that 38 U.S.C.A. § 5108 requires only new and material evidence to reopen). 

Shade further holds that 38 C.F.R. § 3.156 "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim[.]"  Id.  Further, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, and regulations do not require new and material evidence as to each previously unproven element of a claim.  Id.  Rather, the Board should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  Id., see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The record reflects that the Veteran's original claim of service connection for a neck injury was denied in a June 1987 rating decision.  That decision was predicated on a finding that there was no evidence in the claims file to show that the Veteran had a neck injury during service.  The Veteran did not file an appeal of that decision.  As such, the June 1987 rating decision is final.  The Veteran sought to reopen his claim in July 1993, but the RO denied the Veteran's petition to reopen in a December 1994 rating decision.  The Veteran did not appeal the December 1994 rating decision, and as such, it is final.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence received since the December 1994 rating decision consists of numerous records and documents.  Among other things, at the August 2015 Board hearing, the Veteran has testified that he sustained a neck injury during service as the result of a motor vehicle accident.  He also testified that he was treated during service.  See August 2015 BVA Hearing Transcript, pages 3-6.

Presuming the credibility of the evidence received since the December 1994 rating decision, the Veteran's statements and testimony indicate that he sustained a neck injury during service, which he now relates to his current cervical spine disorder.  This evidence recounting the Veteran's lay observations of the sequence of events leading up to and following such injury was not on file at the time of the 1994 rating decision, and is new and material evidence because it tends to indicate the occurrence of an in-service neck injury with recurrent symptoms during service that still exist at present.  See Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Accordingly, the claim of service connection for a cervical spine disorder is reopened.  38 C.F.R. § 3.156(a).



ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for a cervical spine disorder; to this extent, the appeal is granted. 


REMAND

The Veteran's claim for entitlement to service connection for a cervical spine disorder has been reopened.  He also seeks entitlement to service connection for headaches, left and right arm neuropathy, left and right leg sciatica, a left foot disorder, and entitlement to increased ratings for right and left knee laxity, arthritis of the right and left knee, depression and anxiety, lumbar strain, and callosities.

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Service connection for a left foot disorder, and entitlement to increased ratings for right and left knee laxity, arthritis of the right and left knee, depression and anxiety and a lumbar strain

In August 2015, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge as to the issues of whether new and material evidence had been received to reopen his claim for entitlement to service connection for a cervical spine disorder, entitlement to service connection for headaches, left and right arm neuropathy, left and right leg sciatica, and entitlement to an increased rating for callosities.

The Board notes that the Veteran completed substantive appeals and requested a hearing for the additional following issues: entitlement to service connection for a left foot disorder, and entitlement to increased ratings for right and left knee laxity, arthritis of the right and left knee, depression and anxiety and a lumbar strain.  See February 2011 and April 2013 VA Form 9.  These issues were certified to the Board in March 2015.  See March 2015 VA Form 8.  There is no indication that the Veteran has withdrawn these issues or that he has withdrawn his request for a hearing on these issues.  

The Veteran indicated on his VA Form 9 that he wished to have a hearing at his local VA office.  Because such hearings for the Board are scheduled by the RO, a remand is required in this case.  See 38 C.F.R. § 20.704 (2015).

Service Connection for a Cervical Spine Disorder, Headaches, Left and Right Arm Neuropathy, Left and Right Leg Sciatica

The Veteran's claim for a cervical spine disorder has been reopened.  He also asserts that his headaches and bilateral arm neuropathy are secondary to his cervical spine disorder and his bilateral leg sciatica is secondary to his lumbar spine disability.

The Veteran testified during the August 2015 Board hearing that for the past year he has been treated by a rheumatologist at Lexington Medical Center.  The Veteran testified that he receives injections for his cervical spine disorder.  See August 2015 BVA Hearing Transcript, page 13.

On remand, these records should be obtained and associated with the claims file.  Additionally, the Board finds an addendum opinion should be obtained regarding the nature and etiology of the Veteran's claimed cervical spine disorder, to include whether his claimed headaches and bilateral arm neuropathy are secondary to his cervical spine disorder.  A medical opinion should also be obtained regarding whether the Veteran's bilateral leg sciatica is proximately due to or aggravated by his service-connected lumbar strain and/or callosities.

The Board finds that the Veteran's claims for entitlement service connection for headaches, left and right arm neuropathy and left and right leg sciatica are intertwined with the pending appeal for a cervical spine disorder.  See Henderson v. West, 12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, a decision on these claims is being deferred pending completion of the development ordered on remand to avoid piecemeal adjudication.

Increased Rating for Bilateral Foot Callosities

The Veteran seeks entitlement to a rating higher than 30 percent for his service-connected callosities.  The most recent VA examination for this disability was in April 2013.  This evidence is inadequate to assess the Veteran's current level of severity since this examination is more than two years old and the Veteran testified at his August 2015 hearing that his foot disability has become worse.  The Veteran also indicated during the hearing that he now experiences neurological symptoms such as numbness and burning in his feet, due to his callosities.  See August 2015 BVA Hearing Transcript pages 16-17.  Therefore, a new VA examination is required to assess the current level of severity of the Veteran's service-connected callosities.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).

Additionally, during the August 2015 Board hearing, the Veteran testified that he was going to be treated by a private podiatrist.  See August 2015 BVA Hearing Transcript, page 16.  These records should be obtained and associated with the claims file.

TDIU

Finally, pertinent to a potential TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-54.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claims, further development is necessary for a fair adjudication of the TDIU aspect of such claims.

Evidence on file indicates that the Veteran is no longer employed due to his service-connected callosities and lumbar spine disability.  See August 2015 BVA Hearing Transcript, page 9.

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim and should clarify whether he wishes to pursue this claim.  In addition, the AOJ may decide to pursue further development of the Veteran's employment history, or to obtain additional medical evidence or a medical opinion, as is deemed necessary to develop the TDIU claim. 

After all appropriate development has been completed, the Veteran's TDIU claim should be adjudicated based on all evidence of record to include consideration of the provisions of 38 C.F.R. § 4.16(a) and (b), as applicable.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.

The RO should also ascertain whether the Veteran wishes to pursue a TDIU claim.  In the event that he does, further action as described herein should be taken.  In the event that he does not, this fact should be annotated for the file and no further action is required.

2.  The RO should take appropriate steps to schedule the Veteran for a travel board hearing at the RO before a Veterans Law Judge at the earliest opportunity, following the usual procedures as set forth in 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.704 (2015) for the issues of: entitlement to service connection for a left foot disorder, and entitlement to increased ratings for right and left knee laxity, arthritis of the right and left knee, depression and anxiety, and a lumbar strain.

3.  Obtain and associate with the claims file all updated treatment records, to include updated private treatment records from Lexington Medical Center and all private medical records from the Veteran's podiatrist.

4.  After any additional records have been associated with the claims file, obtain addendum medical opinions.  If deemed necessary by the examiner, afford the Veteran a VA examination for his cervical spine disorder, headaches, left and right arm neuropathy, and left and right leg sciatica.  

All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner must review the claims file.  

For purposes of providing the opinions, the examiner should consider the Veteran's statements regarding his injuries and symptoms during service to be credible.

The examiner should opine as to whether it is at least as likely as not (i.e. 50 percent or greater probability), less likely as not (i.e. less than 50 percent), or more likely than not (i.e. greater than 50 percent probability):

a) that the Veteran's cervical spine disorder had an onset during service, or is causally or etiologically due to service, to include the asserted injury during service;

b) that the Veteran's headaches are proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his cervical spine disorder;

c) that the Veteran's left and right arm neuropathy is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his cervical spine disorder or lumbar spine disability;

d) that the Veteran's left and right leg sciatica is proximately due to OR aggravated (a permanent increase in severity beyond natural progress) by his lumbar spine disability and/or callosities of the feet.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

The examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.
  
5.  Afford the Veteran a VA examination to determine the current severity of his callosities.

The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination. 

All indicated tests and studies should be accomplished, to include neurological testing, and all clinical findings should be reported in detail.

6.  If the Veteran decides to pursue a TDIU claim, schedule the Veteran for a VA examination to evaluate the impact his service-connected disabilities have on his employability.  The examiner must review the claims file and should note that review in the report.  The examiner must take a history of the Veteran's educational and employment background. 

The examiner should opine as to the extent of the social and industrial impairment attributable to the Veteran's service-connected disabilities, either singularly or jointly, and without consideration of his nonservice-connected disabilities. 

The examiner should consider such factors as the Veteran's education level, special training, and work experience. 

In offering any opinion, the examiner should consider all the evidence of record, to include the lay statements submitted by or on behalf of the Veteran.  

The rationale for any opinion offered should be provided. 

7.  After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claims. 

If the claims remain denied, issue to the Veteran a supplemental statement of the case, and afford the appropriate period of time within which to respond thereto. 

8.  Thereafter, the case should be returned to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


